          Case 4:21-cv-00501-LPR Document 12 Filed 07/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

EDWARD LITTLE                                                                           PLAINTIFF
ADC #075876

v.                               Case No. 4:21-CV-00501-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                                                   DEFENDANTS


                                               JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Edward Little’s complaint is dismissed without prejudice.          The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith.

       So adjudged this 27th day of July, 2021.



                                                           ________________________________
                                                            LEE P. RUDOFSKY
                                                            UNITED STATES DISTRICT JUDGE
